DETAILED ACTION
Reasons for Allowance
1.	This Notice of Allowability is used to replace Notice of Allowability mailed on June 17, 2021 due to an error in the amendment of claim 5. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Neil Shull (Reg. No. 60,238) on September 15, 2021. 2.	The application has been amended as follows:
Rejoining claims 9, 10, and 13 with claims 1, 2, 5-8, 14, 18, 19, 25, 26, 30-32, 34, 36, 48, 49, 59, and 70-73. 2. 	(Currently amended) The method of claim 1, wherein the sample further comprises one or more additional analytes of interest comprising a first additional analyte of interest and for the first additional analyte of interest, step (a) further comprises
combining, in one or more steps, the components of step (a) with an additional targeting agent immobilized on an additional binding domain, an additional targeting agent complement connected to an additional linking agent, wherein the additional targeting agent complement is a binding partner of the additional targeting agent and an additional binding reagent connected to an additional supplemental linking agent, wherein the additional binding reagent is a binding partner of the first additional analyte of interest; 
wherein, if the at least two copies of the bridging agent are omitted, the additional linking
agent is a binding partner of the additional supplemental linking agent, or
wherein if the at least two copies of the bridging agent are included in step (a), [then the
components comprise] the at least [three] two copies of the bridging agent comprises a third copy of the bridging agent, wherein [a] the third copy of the bridging agent has a first binding site for the additional linking agent and a second binding site for the additional supplemental linking agent;
step (b) further comprises forming an additional binding complex on the additional binding domain comprising the additional targeting agent, the additional targeting agent complement, the additional binding reagent and the first additional analyte of interest; and
step (c) further comprises measuring the amount of the first additional analyte of interest on the additional binding domain.
5. 	(Currently amended) The method of claim 1, wherein, if the at least two copies of the bridging agent are omitted, step (a) includes the steps of:
combining, in a first volume of liquid, the first targeting agent complement, and the first binding reagent and linking the first targeting agent complement and the first binding reagent through [their attached linking agents to form] the first linking agent and the first supplemental linking agent, thereby forming a first targeting complex; and
combining, in a second volume of liquid, the second targeting agent complement and the second binding reagent and linking the second targeting agent complement and the second binding reagent through [their attached linking agents to form] the second linking agent and the second supplemental linking agent, thereby forming a second targeting complex; or
wherein, if the at least two copies of the bridging agent are included, step (a) includes the steps of:
combining, in a first volume of liquid, the first targeting agent complement, the first
binding reagent, and [a] the first copy of the bridging agent and linking the first targeting agent
complement and the first binding reagent through the first linking agent, the first copy of the
bridging agent, and the first supplemental linking agent, thereby forming a first targeting
complex; and
combining, in a second volume of liquid, the second targeting agent complement, the second binding reagent, and [a] the second copy of the bridging agent and linking the second targeting agent complement and the second binding reagent through the second linking agent, the second copy of the bridging agent, and the second supplemental linking agent, thereby forming a second targeting complex.
34. 	(Currently amended) The method of claim 1, wherein each of the first binding domain and the second binding domain is [each] positioned on a surface of a microparticle. 
48.    	(Currently amended) The method of claim 1, wherein each of the first binding reagent and the second binding reagent binds different analytes of interest.
70.    (Currently amended) The method of claim 1, wherein the components of step (a) comprise the at least two copies of the bridging agent.
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 5-10, 13, 14, 18, 19, 25, 26, 30-32, 34, 36, 48, 49, 59, and 70-73 are allowable in light of applicant’s amendment and arguments (see pages 12-14 of applicant’s remarks) filed on March 3, 2021, applicant’s supplementary amendment filed on May 7, 2021, a terminal disclaimer filed on May 7, 2021, and the examiner’s amendment. The rejections under 35 U.S.C 112 (b), 102 (b) and 102 (e), and the double patenting rejection have been withdrawn in view of applicant’s amendment and arguments (see pages 12-14 of applicant’s remarks) filed on March 3, 2021, applicant’s supplementary amendment filed on May 7, 2021, the terminal disclaimer filed on May 7, 2021, and the examiner’s amendment. The closest prior arts in the record are Boozer et al., (Anal. Chem., 78, 1515-1519, 2006) and Schwartz et al., (US 2012/ 0258870 Al, priority date: November 22, 2010). These prior arts do not teach a combination of steps (a) to (c) of claim 1. These prior arts either alone or in combination with the other arts in the record do not teach or reasonably suggest a method of conducting a multiplexed binding assay for a plurality of analytes comprising a first analyte of interest and a second analyte of interest which comprises all limitations recited in claim 1.  
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 16, 2021